DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending wherein claims 1 and 10 are amended and claims 10-14 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0000578) is withdrawn in view of the Applicant’s arguments and the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Wang et al. (‘578) discloses a broader ranges of silicon, magnesium, manganese, titanium, iron, boron and chromium for aluminum base alloys relative to the ranges of the instant invention and does not provide a motivation to select the claimed ranges over the broader ranges disclosed. In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994). The prior art fails to disclose or adequately suggest an aluminum alloy, comprising, 8 to 10 weight percent silicon, 0.2 to 0.4 weight percent magnesium, 0 to 0.01 weight percent manganese, 0 to 0.01 weight percent titanium, 0.1 to 1.3 weight percent iron, 0.02 to 0.06 weight percent boron, and 0.15 to 0.30 weight percent cerium wherein 

Rejoinder
Claims 1-9 are directed to an allowable aluminum alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claims 10-14, directed to a method of making an aluminum alloy, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on July 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.
Claims 10-14 are directed to a method of making an allowable product and therefore are considered to be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759